PER CURIAM
Defendant was convicted of compelling prostitution, ORS 167.017, and promoting prostitution. ORS 167.012. He argues that the trial court erred in not merging the convictions. He seeks vacation of his conviction for promoting prostitution.
Offenses do not merge if proof of each offense requires proof of an element that the other does not. ORS 161.067. ORS 167.012(1)(c) — defining the crime of promoting prostitution — requires proof that the defendant received or agreed to receive money or other property derived from prostitution, which is not an element of the crime of compelling prostitution. ORS 167.017(1)(b) — defining the crime of compelling prostitution — requires proof that the defendant’s victim was under the age of 18. That is not an element of promoting prostitution.
Defendant committed crimes requiring proof of different statutory elements. The trial court properly declined to merge the convictions. See State v. Wallock/Hara, 110 Or App 109, 821 P2d 435 (1991).
Affirmed.